PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 16/825,420
Filing Date: 03/20/2020
Appellant(s): Tiirola et al. 



__________________
Robert J. Mauri
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed 05/05/2021
1.	The present application is being examined under the pre-AIA  first to invent provision 

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/16/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

 	Claim(s) 21, 24-34 and 36 are obvious over U.S. Pre-Grant Publication US 2009/0103482 A1 to Imamura et al. (hereinafter Imamura) in view of U.S.  Pre-Grant Publication US 2009/0010240 A1 (Provisional Application 60/976,959 dated Oct 02, 2007) to Papasakellariou et al. (hereinafter Papasakellariou)  
 
 	Claim(s) 22-23 and 35 are obvious over U.S. Pre-Grant Publication US 2009/0103482 A1 to Imamura et al. (hereinafter Imamura) in view of U.S.  Pre-Grant Publication US 2009/0010240 A1 (Provisional Application 60/976,959 dated Oct 02, 2007) to Papasakellariou et al. (hereinafter Papasakellariou) in view of U.S. Pre-Grant Publication US 2009/0239568 A1 to Bertrand et al. (hereinafter Bertrand)





	 
(2) Response to Argument

I.        Claims 21, 28, 30, 32, 33 and 34	

 1.	Appellant argues that the prior arts Imamura and Papasakellariou do not disclose “receiving, from the base station, a size of resources of a physical uplink control channel reserved for the at least one of the persistent acknowledgment signaling and the scheduling request signaling, based on the configuration of the resource space 

The examiner respectfully disagrees. 
      	First, examiner notes that Appellant narrowly reads the claimed limitation(s) “receiving, from the base station, a size of resources of a physical uplink control channel reserved for the at least one of the persistent acknowledgment signaling and the scheduling request signaling, based on the configuration of the resource space” as claimed to be a “the UE receives a size of resources reserved only for persistent ACK/NACK in PUCCH as argued on pages 14 and 17. Appellant argues, but does not actually claim that the size of the resources is reserved only for persistent ACK/NACK or the size of the resources is reserved only for scheduling request. In the claim, Appellant use the phrase “at least one of” in the claim limitation.  The ordinary and customary meaning of a “at least one of” as applied by the Office in rejecting the claims broadly indicates a size is reserved for plurality of signals wherein the size which is reserved for plurality of signals must include persistent ACK/NACK signal or scheduling request signal which is consistent with applicant’s own specification p. 17, ll. 22-26 and Fig.4 e.g., Fig.4 shows PRB resources include plurality of signals (i.e CQI and implicit ACK/NACK or implicit ACK/NACK, persistent ACK/NACK and SR or persistent ACK/NACK and SR).     
p. 17, ll. 22-26 discloses as follows:
“where the resource space is comprised of a plurality of time-frequency resources, where the resource space includes at least one predetermined allocation for at least one of channel quality indicator signaling and dynamic acknowledgement signaling, where the allocation is for at least one of persistent acknowledgement signaling and scheduling request signaling.”
 
        As readily apparent from the above description, “reserved resources” are not limited to a single signal, i.e., a size of resources reserved only for persistent ACK/NACK in PUCCH as argued by Appellant at pages 14 and 17.  
         Therefore, in conclusion, Appellant argues, but does not actually claim, a size of resources reserved for a single signal only as argued.  
  	Second, turning to the prior art rejection, Appellant argues that Papasakellario discloses ACK/NACK and CQI have separate PUCCH resources for transmission and a total 1RB (one resource block) in a sub-frame is allocated by the network to the UE for both ACK/NACK and CQI in PUCCH that does not read the claimed limitation “receiving, from the base station, a size of resources of a physical uplink control channel reserved for the at least one of the persistent acknowledgment signaling and the scheduling request signaling” as argued on pages 13-14. In applying the Papasakellario reference, the examiner notes that last line in the second paragraph at page 2 in the provisional application discloses 
“ The ACK/NACK and CQI signals will jointly referred to as the PUCCH”. Last paragraph at page 2 in the provisional application discloses 1 RB or 12 sub-carriers (=resources) are allocated or reserved for PUCCH that is used to transmit ACK/NACK and CQI. Second paragraph at page 2 in the provisional application discloses the ACK/NACK is the persistent ACK/NACK. Since the allocated or reserved 1RB (or 12 sub-carriers) include persistent ACK/NACK transmission therefore it reads the claimed limitation “a st alternative. 
 	On pages 13-14 in the argument, Appellant argues prior art Papasakellario discloses of allocating fixed number of RBs for all periodic transmission that does not read “the size of resources reserved only for persistent ACK/NACK.” In the claim, Applicant is claiming “receiving, from the base station, a size of resources of a physical uplink control channel reserved for the at least one of the persistent acknowledgment signaling and the scheduling request signaling” means the size of resources could be reserved for more than one signal with BRI. Appellant improperly and narrowly read the claimed limitation and arguing that resources for the first portion are reserved for only one signal. Appellant use the phrase “at least one of” means the resources reserved can include more than one signal where Persistent ACK/NACK and/or scheduling request signal must be included in the reserved resources      

2.	Appellant argues that the prior arts Imamura and Papasakellariou teach nothing about the UE receiving a size of resources reserved for SRs in PUCCH.

The examiner respectfully disagrees. 
 	First examiner notes here that he must give each limitation of its broadest reasonable interpretation. In the claim, Applicant is claiming “receiving, from the base station, a size of resources of a physical uplink control channel reserved for the at least one of the persistent acknowledgment signaling and the scheduling request signaling. Last paragraph at page 2 in the provisional application Papasakellariou discloses 1 RB or 12 sub-carriers (=resources) are allocated or reserved for PUCCH that is used to transmit ACK/NACK and CQI. Second paragraph at page 2 in the provisional application discloses the ACK/NACK is the persistent ACK/NACK. Since the allocated or reserved 1RB (or 12 sub-at least one of the persistent acknowledgment signaling and the scheduling request signaling” Here Papasakellario is applied for the 1st alternative and therefore 2nd  alternatives for SR is not considered.   

3.	Appellant argues that the prior arts Papasakellariou does not disclose or imply the subject matter of “wherein the size of resources is signaled explicitly to the user equipment”

The examiner respectfully disagrees. 
In the claim, Appellant does not further clarify how the size of resources is signaled explicitly to the user equipment. Examiner notes here that he must give each limitation of its broadest reasonable interpretation. Prior art Papasakellariou at page 2, last paragraph in the provisional application discloses 1 RB or 12 subcarriers (= a size) is reserved for persistent PDSCH ACK/NACK and CQI transmission in PUCCH. Papasakellariou at page 2, last paragraph in the provisional application discloses 1 RB for PUCCH transmission is allocated to a UE for persistent ACK/NACK and CQI transmission means  1RB or 12 sub-carriers (=the size of resources) is signaled explicitly to the user equipment.

4.	Appellant argues that the prior arts Papasakellariou does not teach “determining, by the 
user equipment, an allocation of resources for the second portion using the size of resources”

The examiner respectfully disagrees
In the claim, Appellant does not further clarify how the UE is determining an allocation for the second portion using the size of resources. Examiner notes here that he must give each limitation of its broadest reasonable interpretation. Papasakellariou in the provisional Application at page 5, last the number of RBs reserved for persistent PDSCH ACK/NACK and other control information and also discloses this information is used by the UE to determine the RBs (=size) for the dynamic PDSCK ACK/NACK (=second portion) and therefore it reads the claimed limitation “ the size of the second portion is determined based on the size of the first portion”. Appellant improperly and narrowly read the claimed limitation and arguing that resources for the first portion are reserved for only one signal. Applicant use the phrase “at least one of” means the resources reserved for the first portion can include more than one signal where Persistent ACK/NACK or scheduling request must be included in the reserved resources. 

II.        Dependent claims 27, 29, 31 and 36

1.	Appellant argues that the prior arts Imamura and Papasakellariou do not discloses anything about scheduling request and therefore prior arts fail to discloses the claimed limitation “wherein a signaling space for persistent acknowledgement and scheduling request is defined in such a manner allowing two resources for persistent acknowledgement signaling and scheduling request signaling to partially overlap” 

The examiner respectfully disagrees
 	In the claim, Appellant does not further clarify how persistent ACK/NACK SIGNAL and scheduling request signal overlap. Appellant also fails to define the claimed term “scheduling request” in the claim limitation. Examiner notes here that he must give each limitation of its broadest reasonable interpretation. Prior art Papasakellariou at Fig.8 (page 6) in the provisional application shows a slot includes persistent ACK/NACK. Fig.8 also shows the same slot includes RS (=scheduling request). It is known in the technology that RS (=reference signal) serves as a scheduling request signal. Since the 

III.        Dependent claims 22 to 27, 29, 31, 35 and 36

1.	Appellant argues “Dependent claims 22 to 27, 29, 31, 35, and 36 are respectfully submitted to be patentable as further limiting the subject matter claimed in the independent claims from which
they depend, notwithstanding the additional teachings of Bertrand

The examiner respectfully disagrees.
 See previous remarks of claims 21, 28, 30, 32, 33 and 34 in Section I above

For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
/FAISAL CHOUDHURY/               Primary Examiner, Art Unit 2478                                                                                                                                                                                         

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478         

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414                                                                                                                                                                                                                                                                                                                                                                                                       



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.